Citation Nr: 1511673	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  11-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and insomnia.

2.  Entitlement to service connection for a right hand fracture.

3.  Entitlement to service connection for gastroenteritis (claimed as gastritis).

4.  Entitlement to service connection for an ovarian cyst.

5.  Entitlement to service connection for fracture of shaft of right humerus.

6.  Entitlement to service connection for cervical cancer.

7.  Entitlement to service connection for toe contusion/podiatry, right foot.

8.  Entitlement to service connection for toe contusion/podiatry, left foot.

9.  Entitlement to service connection for mouth ulcers.

10.  Entitlement to service connection for myopia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to July 1988, from December 2002 to December 2004, and from January 2008 to June 2008.  She also had a period of service in the Air Force Reserves from January 2006 to August 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in pertinent part, denied service connection for all of the claimed disabilities listed above.

In January 2015, the Veteran cancelled her Board hearing scheduled for that month.  She has not requested that the hearing be rescheduled.  Therefore, her request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2014).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claims for service connection for depression, anxiety, and insomnia are deemed to be for any diagnosed psychiatric disability. Thus, these claims have been re-characterized on the Title page of this decision.

The Board notes that in a June 2011 rating decision, the RO granted service connection for right knee tendonitis (also claimed as right knee and tendonitis condition), a thoracolumbar strain (also claimed as a back and thorax condition), status post shaft fracture left humerus, and a left abdominal scar.  This was a full grant of the benefits sought with regard to those issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and insomnia, and entitlement to service connection for myopia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current right hand fracture or residuals thereof.

2.  The Veteran does not have currently diagnosed gastroenteritis or any other gastrointestinal disorder.

3.  The Veteran does not have an ovarian cyst.

4.  The Veteran does not have a fracture of the shaft of the right humerus, or any current disability related to a fracture of the shaft of the right humerus or any other right arm disability.

5.  The Veteran does not have cervical cancer.

6.  The Veteran does not have a current right toe contusion or any current residuals of an in-service right toe contusion.

7.  The Veteran does not have a current left toe contusion.

8.  The Veteran does not have mouth ulcers.


CONCLUSIONS OF LAW

1.  A right hand fracture was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Gastroenteritis or any other gastrointestinal disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§ 3.303 (2014).

3.  An ovarian cyst was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  A fracture of the shaft of the right humerus or any other right arm disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2014); 38 C.F.R. § 3.303 (2014).

5.  Cervical cancer was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  A right toe contusion or any residuals of an in-service right toe contusion were not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2014); 38 C.F.R. § 3.303 (2014).

7.  A left toe contusion was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

8.  Mouth ulcers were not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2009 letter, issued prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate her claims for service connection.  The letters satisfied the duty to notify by informing the Veteran of the elements necessary to establish service connection and that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

	(CONTINUED ON NEXT PAGE)


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA records.  The Veteran has not reported any private treatment.

The Board acknowledges that the Veteran has not been afforded a VA examination for her claimed gastroenteritis, ovarian cyst, fracture of the shaft of the right humerus, cervical cancer, toe contusion of the left foot, toe contusion of the right foot, or mouth ulcers.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or recurrent symptoms of a current disability, the record indicates that the disability or symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed further below, there is no evidence during the current appeal period.  Additionally, there is no evidence that indicates a link between the Veteran's currently claimed disabilities or symptoms of a gastrointestinal disorder, an ovarian cyst, a fracture of the shaft of the right humerus or any other right arm disability, cervical cancer, a contusion of the left or right toes, or mouth ulcers noted above and her active service.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 20100 (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination). An examination for these claimed disabilities is, therefore, not required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Right Hand Fracture

Service treatment records show that in October 1984, the Veteran sustained an injury to the right hand.  X-rays revealed a nondisplaced fracture of 1/4 of the right third finger.  No right hand disability was noted at the time of her discharge.

The post-service treatment records, which consist of records from the National Naval Medical Center in Bethesda dated from July 2006 to December 2007 and from January 2010 to March 2010, are negative for any evidence of treatment for or a diagnosis of a fracture of the right hand or any other right hand disability.  

On VA examination in April 2011, the Veteran denied making a claim for a right hand fracture.  Examination of the right hand and right hand digits was normal.  X-ray of the right hand was normal.  The examiner did not diagnose a right hand disability.

There is no other evidence of record, VA or private, showing that the Veteran has been treated for or diagnosed with a right hand disability, including a right hand fracture.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report that she sustained a right hand fracture in service and has continued to experience symptoms related to that fracture since.  However, an underlying current disability has never been identified during the appeal period.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  While the Veteran is competent to report observable symptoms, she has not specifically identified what residuals of her in-service injury she currently has.  There are no other findings of a current underlying right hand disability in the record.  

To the extent that the Veteran is asserting that she has a disability related to her fracture of a finger on her right hand in service, whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has not reported any contemporaneous diagnosis, nor has a medical professional diagnosed any condition related to her right hand. Moreover, the Veteran herself has not identified any specific disability related to her right hand other than the fact that she fractured her right finger in service. Thus, the Board finds that there is no competent lay evidence of a current diagnosis related to the Veteran's right hand, and the only competent evidence fails to establish a current disability.  Alternatively, even if the Veteran's assertions were competent, the Board finds that the VA examiner's findings regarding a lack of a current diagnosis related to the Veteran's right hand is the most probative evidence of record as to this issue.

The Board notes that, the VA is not required to go on a fishing expedition for evidence.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist her in supporting her claim.  The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  Nor is the VA required to search for evidence which, even if obtained, would make no difference in the result.  See Colvin v. Derwinski, 1 Vet. App. at 174.  In short, the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In light of the absence of any competent evidence of a current chronic right hand disability, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Gastroenteritis (Claimed as Gastritis)

Service treatment records show that the Veteran was treated for episodes of gastroenteritis in February 1982, October 1982, April 1983, May 1986, April 1987, and June 1987.  No gastrointestinal disability was diagnosed at the time of her discharge.

The post-service treatment records, which consist of records from the National Naval Medical Center in Bethesda dated from July 2006 to December 2007 and from January 2010 to March 2010, are negative for any evidence of treatment or a diagnosis of gastroenteritis or any other gastrointestinal disorder. There is no other evidence of record, VA or private, showing that the Veteran has been treated for or diagnosed with gastroenteritis or any other gastrointestinal disorder during the current appeal period.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

To the extent that the Veteran asserts that she has a current diagnosis of gastritis, the Board finds that she is not competent to diagnose a gastrointestinal disorder. The diagnosis of such a condition is a complex matter. To determine the exact nature of a gastrointestinal condition requires education and training, potential application of clinical testing, and the knowledge and ability to interpret the symptoms and any test results to determine the correct nature of the disability. The Veteran has no such training. Thus, her assertions as to  diagnosis of her current condition are not competent. Given the complexity of diagnosing gastrointestinal conditions, the Board also finds that the Veteran is not competent to provide a nexus between any current gastrointestinal condition or symptoms and her period of active service.

Moreover, the Board finds that there is no competent evidence of a nexus between any possible current gastrointestinal condition and her active service. 

The Board notes that, the VA is not required to go on a fishing expedition for evidence.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist her in supporting her claim.  The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  Nor is the VA required to search for evidence which, even if obtained, would make no difference in the result.  See Colvin v. Derwinski, 1 Vet. App. at 174.  In short, the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In light of the absence of any competent evidence of a current diagnosis of gastroenteritis or any other gastrointestinal disorder, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Ovarian Cyst

Service treatment records show that in June 1987, the Veteran was seen for complaints of pain below the umbilicus.  She was diagnosed with a possible ovarian cyst.  On follow-up later in June 1987, the Veteran reported that all symptoms had resolved, and it is noted that she did not show up for her scheduled ultrasound.  The examiner did not give a diagnosis.  There was no evidence of a diagnosed ovarian cyst at that time of the Veteran's discharge.

The post-service treatment records, which consist of records from the National Naval Medical Center in Bethesda dated from July 2006 to December 2007 and from January 2010 to March 2010, are negative for any evidence of treatment for or a diagnosis of an ovarian cyst.  There is no other evidence of record, VA or private, showing that the Veteran has been treated for or diagnosed with an ovarian cyst during the current appeal period.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report abdominal symptoms in service and to report that she was diagnosed with an ovarian cyst in service.  However, the Board finds that the service records showing no diagnosis of an ovarian cyst and the absence of any treatment or complaints since June 1987 provide the most probative of the competent evidence regarding whether she had an ovarian cyst in service, and thus, the Board finds that the Veteran was not diagnosed with an ovarian cyst in service, and there is no evidence of an ovarian cyst during the appeal period. 

In the absence of a current disability, the Veteran's claim of entitlement to service connection for an ovarian cyst is denied.

Fracture of Shaft of Right Humerus

Service treatment records are negative for any evidence of treatment for or a diagnosis of a fracture of the right humerus or any other right arm disability during service.  There was no diagnosis of a right arm fracture or a right arm condition at the time of the Veteran's discharge.

The post-service treatment records, which consist of records from the National Naval Medical Center in Bethesda dated from July 2006 to December 2007 and from January 2010 to March 2010, are negative for any evidence of treatment for or a diagnosis of a fracture of the right humerus or any other right arm disability.
There is no other evidence of record, VA or private, showing that the Veteran has been treated for or diagnosed with a fracture of the right humerus or any other right arm disability during or after service.  

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

While the Veteran may be competent to identify a right arm fracture, the Board finds that the most competent evidence of record as to whether she suffered a right arm fracture in service and had any residuals thereof are the service treatment records. These records are silent for any treatment or diagnosis of a right arm fracture. While there are some conditions that a claimant may not seek treatment for while in service, the Board finds that a broken arm is not one of them. If Appellant had broken her arm in service, the service treatment records would reflect treatment for such an injury. Thus, in the absence of any records documenting a fracture of the right arm, the Board finds that the most probative evidence fails to establish such a disability, and therefore, there can be no residuals thereof.  

The Board notes that, the VA is not required to go on a fishing expedition for evidence.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist her in supporting her claim.  The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  Nor is the VA required to search for evidence which, even if obtained, would make no difference in the result.  See Colvin v. Derwinski, 1 Vet. App. at 174.  In short, the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In the absence of a current disability, the Board finds that service connection for a fracture of the right arm, and any residuals thereof, is not warranted.

Cervical Cancer

Service treatment records show that in July 1994, the Veteran had a cervical scrape that was within normal limits.  A cryptology report dated in August 2006 showed atypical squamous cells, but they were not identified as malignant.  A cryptology report dated in March 2009 was negative for intraepithelial lesions or malignancy.  There was no evidence of any cervical cancer at the time of the Veteran's discharge.

The post-service treatment records, which consist of records from the National Naval Medical Center in Bethesda dated from July 2006 to December 2007 and from January 2010 to March 2010, are negative for any evidence of treatment for or a diagnosis of cervical cancer.  There is no other evidence of record, VA or private, showing that the Veteran has been treated for or diagnosed with cervical cancer during or after service.  

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report any observable symptoms she may be experiencing.  However, she has not specifically reported that she has a current diagnosis of cervical cancer or any symptoms of cervical cancer.  Moreover, an underlying diagnosis of cervical cancer has never been identified during or after service.  Furthermore, the Veteran is not competent  to diagnose cervical cancer. Jandreau v. Nicholson, 492 F.3d 1372, 1379, n. 4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).

The only evidence of a current diagnosis of cervical cancer is limited to the Veteran's own statements.  The Veteran is competent to report her symptoms, but her reports are not competent evidence of cervical cancer.  Accordingly, in the absence of competent evidence of a current diagnosis of cervical cancer, the Board finds that the claim of entitlement to service connection for cervical cancer is denied.

Toe Contusion/Podiatry, Right Foot

Service treatment records show that in January 1982, the Veteran sustained an injury to the right foot.  She was diagnosed with a right 4th digit contusion.  She was treated again in February 2008 for a contusion to the right great toe.  There is no other evidence of any right foot or toe injuries during active duty, and no evidence of any residuals of the in-service right toe injuries at the time of her discharge from service.  

The post-service treatment records, which consist of records from the National Naval Medical Center in Bethesda dated from July 2006 to December 2007 and from January 2010 to March 2010 are negative for any evidence of treatment for or a diagnosis of a right foot disability or right toe contusion or any residuals of the in-service right toe contusions.

There is no other evidence of record, VA or private, showing that the Veteran has been treated for or diagnosed with a current right foot disability or right toe contusion or any residuals of the in-service right toe contusions.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report that she injured her right foot and toe in service and that she continues to experience symptoms from the injury.  However, an underlying current disability has not been identified.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  While the Veteran is competent to report observable symptoms, she has not specifically identified what disability or residuals of her in-service injury and symptoms she currently has.  There are no other findings of a current right foot or toe contusion or any residuals of the in-service right toe contusions in the record.  

The Board notes that, the VA is not required to go on a fishing expedition for evidence.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist her in supporting her claim.  The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  Nor is the VA required to search for evidence which, even if obtained, would make no difference in the result.  See Colvin v. Derwinski, 1 Vet. App. at 174.  In short, the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In the absence of a current disability related to the right foot/toes, the Board finds that entitlement to service connection for a right foot/toe disability is denied.


	(CONTINUED ON NEXT PAGE)


Toe Contusion/Podiatry, Left  Foot

Service treatment records are negative for any evidence of treatment for or a diagnosis of a left foot disability or contusion or a contusion to any of the left toes during service or at the time of the Veteran's discharge.  

The post-service treatment records, which consist of records from the National Naval Medical Center in Bethesda dated from July 2006 to December 2007 and from January 2010 to March 2010, are negative for any evidence of treatment for or a diagnosis of a left foot disability or contusion or a contusion to any of the left toes.

There is no other evidence of record, VA or private, showing that the Veteran has been treated for or diagnosed with a left foot disability or contusion or a contusion to any of the left toes during or after service.  

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report that she injured her left foot and toe in service and that she continues to experience symptoms from the injury.  However, an underlying disability has never been identified during or after service.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  While the Veteran is competent to report observable symptoms, she has not specifically identified what disability or residuals of her in-service injury and symptoms she currently has.  There are no other findings of a current diagnosis of a left foot disability or contusion or a contusion to any of the left toes in the record.  

The Board notes that, the VA is not required to go on a fishing expedition for evidence.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist her in supporting her claim.  The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  Nor is the VA required to search for evidence which, even if obtained, would make no difference in the result.  See Colvin v. Derwinski, 1 Vet. App. at 174.  In short, the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In the absence of a current disability related to the left foot/toes, the claim of entitlement to service connection for a left foot/toe disability is denied.

Mouth Ulcers

Service treatment records show that in October 1992, the Veteran was diagnosed and treated for mouth ulcers.  They resolved with treatment and without evidence of recurrence.  There is no evidence of mouth ulcers at the time of the Veteran's discharge.

The post-service treatment records, which consist of records from the National Naval Medical Center in Bethesda dated from July 2006 to December 2007 and from January 2010 to March 2010, are negative for any evidence of treatment for or a diagnosis of mouth ulcers.  There is no other evidence of record, VA or private, showing that the Veteran has a current diagnosis or treatment for mouth ulcers.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report that she was diagnosed and treated for mouth ulcers in service and that she has continued to experience symptoms of the disorder since her discharge.  However, an underlying disability has never been identified during the current appeal period.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  While the Veteran is competent to report observable symptoms, she has not specifically identified what disability or residuals of her in-service symptoms she currently has.  There are no other findings of a current diagnosis of mouth ulcers in the record.

Moreover, the Veteran is not competent to diagnose mouth ulcers, as they are not diagnosable by mere observation, but require knowledge and education in disabilities related to the gums and teeth to recognize and diagnose. Accordingly, there is no competent evidence that the Veteran has a current disability of mouth ulcers.

In the absence of a current disability, the claim of entitlement to service connection for mouth ulcers is denied.


ORDER

Service connection for a right hand fracture is denied.

Service connection for gastroenteritis is denied.

Service connection for an ovarian cyst is denied.

Service connection for a fracture of the shaft of the right humerus is denied.

Service connection for cervical cancer is denied.

Service connection for toe contusion/podiatry, right foot is denied.

Service connection for toe contusion/podiatry, left foot is denied.

Service connection for mouth ulcers is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2014); 38 C.F.R. § 3.159 (2014).

Acquired Psychiatric Disability, to include Anxiety, Depression and Insomnia

Service treatment records show that the Veteran was treated from February to April 2008 for alcohol dependence (alcoholism).  She had a period of hospitalization from February 2008 to March 2008 at the Virginia Hospital Center in Arlington, Virginia, and diagnosed on discharge with principal alcohol dependence and secondary anxiety state and insomnia.  However, the only diagnoses made after her discharge have been alcohol dependence.  There is no evidence of a diagnosis of depression during her active military service.

The post-service treatment records, which consist of records from the National Naval Medical Center in Bethesda dated from July 2006 to December 2007 and from January 2010 to March 2010, show that the Veteran continues to be treated for alcohol dependency.  During treatment in February 2010, the Veteran reported a history of anxiety and depression with current "mild depression," and claimed that she was seeing a counselor once a week.  She denied ever being prescribed medication for her claimed depression.  2010 treatment records also show that the Veteran's problem list includes a diagnosis of adjustment disorder with anxiety and depressed mood.  

The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Therefore, the Board believes that the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of all currently present acquired psychiatric disorders.

The Board also notes that primary diagnosed disabilities of drug or alcohol abuse are not disabilities for which service connection can be granted.  38 U.S.C.A. 
§§ 105, 1110; 38 C.F.R. § 3.301.  However, 38 C.F.R. § 3.301(c)(3) states that where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. 

Service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that her alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  Allen, 237 F.3d at 1381. 

The Veteran's claims file includes medical evidence which shows that she has been diagnosed and treated for alcohol abuse during and after service; in addition, it also includes medical evidence that the Veteran was diagnosed with anxiety related to her alcohol abuse during service.  The medical evidence of record also shows that the Veteran has reported a history of anxiety and depression during post-service outpatient treatment, and been noted to have a diagnosis of adjustment disorder with anxiety and depressed mood.

The Board finds that it is appropriate to consider whether the Veteran's alcohol abuse may be secondary to an acquired psychiatric disability, including anxiety and depression, that may have developed during or as a result of her active military service.  

The record does not contain an opinion by an appropriate expert concerning any type of relationship between any diagnosed acquired psychiatric disorder and the Veteran's alcoholism.  The Board will afford the Veteran a VA opinion addressing whether the Veteran's alcohol abuse was caused or aggravated by any acquired psychiatric disorder that is found to have developed during or as a result of her active military service.

The appellant is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Myopia

Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014); accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Myopia, astigmatism, and presbyopia are all considered to be forms of refractive error.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10 (December 29, 2007).  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  Id.  Congenital or developmental defects are not diseases or injuries for the purposes of service connection, and can only be granted by establishing aggravation of the congenital disorder.  38 C.F.R. §§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In this regard, the Board notes that the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing service connection based on aggravation of a congenital disorder.  The Veteran must be provided with this requisite notice.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 .

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a duty to assist notice letter pertaining to her myopia claim, to include information regarding establishing aggravation of a congenital disorder under 38 C.F.R. §§ 3.303(c), 4.9.

2.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associate them with the claims file.

3.  After the above requested development is accomplished, afford the Veteran an examination to determine the nature and etiology of any current psychiatric disability, to include anxiety, depression and insomnia.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disability originated while the Veteran was serving on active duty or is otherwise etiologically related to service.
 
If any diagnosed psychiatric disability is determined to be etiologically related to the Veteran's active military service, the examiner should provide an opinion regarding the relationship between any service-connected acquired psychiatric disability and her documented alcohol abuse.  Specifically, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any current alcohol abuse is secondary to (caused or aggravated by) any currently diagnosed acquired psychiatric disability.  See Allen, supra. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that her reports must be considered in formulating the requested opinion.  If her reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

A complete rationale should be given for all opinions and conclusions expressed.  References should be made to pertinent documents of record, as necessary.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Then, readjudicate the Veteran's claim for service connection for an acquired psychiatric disability, with consideration of any additional information obtained as a result of this Remand.  If the benefit sought on appeal remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


